Title: To George Washington from Alexander Scammell, 25 September 1781
From: Scammell, Alexander
To: Washington, George


                  
                     Sir
                     Williamsburgh Sepr 25th 1781.
                  
                  When your Excellency honor’d me with the command of a Regt of light Troops I presumed the operation of the main army would be pointed solely at New York, and that my detachment would constitute the Vanguard of the Army,  In that point of view I esteem’d myself happy and did not wish to return to the command of the Brigade which devolved to me on the New arrangement of the army for the Campaign.  When my command was augmented I felt and ever shall feel the most grateful sentiments for the honor confer’d upon me.  I flatter’d myself that the command I marched with was fix’d for the campaign, & believe the officers in general supposd that to be the case, till yesterday’s Orders convinc’d us to the contrary.  I am convinc’d that every arrangement dictated by your Excellency is intended for the good of the army.  I revere & pay the utmost deference to the least of your Orders, & am sensible that the feelings of an individual are by no means to be brought in competition with the great arrangements of an Army—But at the same time I beg leave to mention that I am perfectly and completely unhappy in my present situation—Had I known before I crossed the delaware that I should have been put under the command of Genl Hazen, I should have requested leave to return to the N.H. Line.  Since I have been honored with the command of the light Infantry greater part of the campaign, have had the trouble of marching them to this place in a rapid movement, while Genl Hazen came on at his ease, & since he is mov’d out of his District to command we by which means I am reduced to a less eligible command than several Lt Colonels in the army, The arrangment carries the appearance of being personally pointed at me and it is the opinion of some that I am bound in honor to ask permission to return to the eastern armyh, while others perhaps would condemn such a line of Conduct at this Junction but as I think my small services may be of a benfit to my country at present, and not being conscious of having given your Excellency any cause of displeasure, I shall postpone my request to return to the N.H. Line till the present affair with Cornwallis is terminated, notwithstanding the disagreeable sensation with which I must be continually agitated. Tho’ If I can possibly be indulg’d in a single wish, I beg to be remov’d with my Regt & put under the command of any other service officers in the line of army during the present operations. I have the Honor to be with the utmost Respect Yr Excellency’s Obedt & Very Humble servt  
                  
                     
                     Alexr Scammell
                  
               